ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on July 19, 1977, 348 So.2d 368 (Fla. 3d DCA 1977) affirming the judgment and sentences of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its Opinion and judgment filed September 27, 1979, 377 So.2d 1149, and mandate now lodged in this court, reversed in part, and affirmed in part this court’s judgment and sentences remanded the cause with instructions;
NOW, THEREFORE, It is Ordered that this court’s mandate heretofore issued in this cause on August 14, 1977 is withdrawn, the judgment of this court filed in this cause on July 19,1977, except as is affirmed by the judgment of the Supremé Court dated September 27, 1979, is vacated and the said opinion and judgment of this court. *1019The judgment and sentences appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court to impose an appropriate sentence. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Appellate Procedure Rules).